Exhibit 10.37

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the      day
of November, 2011, between COMCAST CORPORATION, a Pennsylvania corporation
(together with its subsidiaries, the “Company”), and NEIL SMIT (“Employee”).

BACKGROUND

Employee desires to have Employee’s employment relationship with the Company be
governed by the terms and conditions of this Agreement, which include material
benefits favorable to Employee. In return for such favorable benefits, Employee
is agreeing to the terms and conditions contained in this Agreement, which
include material obligations on Employee.

AGREEMENT

Intending to be legally bound, the Company and Employee agree as follows:

1. Position and Duties.

(a) Employee shall continue to serve and the Company shall continue to employ
Employee in the position set forth on Schedule 1. Employee shall report directly
to the Company’s Chief Executive Officer (currently Brian L. Roberts), in
Philadelphia, Pennsylvania. The duties of Employee will be those assigned by the
Chief Executive Officer from time to time commensurate with Employee’s
education, skills and experience.

(b) Employee shall work full-time and devote Employee’s reasonable best efforts
to the business of the Company in a manner that will further the interests of
the Company. Without the prior written consent of the Company, Employee shall
not, directly or indirectly, work for or otherwise provide services to or on
behalf of any person or business, other than the Company. Notwithstanding the
foregoing, Employee may engage in non-compensatory civic and charitable
activities with the consent of the Company, which consent shall not be
unreasonably withheld or delayed.

(c) Employee shall comply with all policies of the Company applicable to
Employee, including the Employee Handbook and the Code of Conduct.

2. Term. The term of this Agreement (the “Term”) shall be from the date
first-above written (the “Commencement Date”) through the first to occur of:
(a) the date Employee’s employment is terminated in accordance with Paragraph 6;
or (b) December 31, 2016 (the date specified in subparagraph (b) above is
referred to as the “Regular End Date”). Notwithstanding the end of the Term, the
Company’s obligation to make any payments expressly set forth herein to be made
after the Term, and Employee’s covenants contained in Paragraphs 8, 9 and 10,
shall be enforceable after the end of the Term.



--------------------------------------------------------------------------------

3. Compensation.

(a) Base Salary. Employee’s base salary (“Base Salary”) from the Commencement
Date through February 28, 2013 shall be at Employee’s current annual rate and
shall not thereafter be reduced other than as part of a salary reduction program
effected on a basis consistent with that applicable to other employees at
Employee’s level. Employee shall thereafter be entitled to participate in any
salary increase program offered during the Term, on a basis consistent with that
applicable to other employees at Employee’s level, taking into account
Employee’s position, duties and performance. Base Salary, less normal
deductions, shall be paid to Employee in accordance with the Company’s payroll
practices in effect from time to time.

(b) Cash Signing Bonuses. As soon as practicable after each of (i) the
Commencement Date and (ii) October 1, 2012, Employee shall receive a cash
signing bonus in the amount and on the terms set forth on Schedule 1.

(c) Restricted Stock/Stock Option Grants.

(i) As soon as practicable after each of (A) the Commencement Date and
(B) October 1, 2012, Employee shall receive a grant of restricted stock units
under the Company’s Restricted Stock Plan for the number of shares of the
Company’s Class A Common Stock set forth on Schedule 1. Such units shall vest as
set forth on Schedule 1.

(ii) Continuing in 2011 and until the end of the term, Employee shall be
entitled to participate in any annual (or other) broad-based grant programs
under the Company’s Restricted Stock Plan and/or Stock Option Plan (or any
successor equity-based compensation plan or plans) on a basis consistent with
that applicable to other employees at Employee’s level, taking into account
Employee’s position.

(d) Cash Bonuses.

(i) Employee shall be entitled to participate in the Company’s Cash Bonus Plan
for the period from January 1, 2011 through December 31, 2011 at Employee’s
currently in effect target bonus potential and for the period from January 1,
2012 through December 31, 2012 as set forth in Schedule 1. Employee’s
participation in such Plan will be pursuant to the terms and conditions thereof.
The performance standards applicable to such cash bonus will be consistent with
those applicable to other employees at Employee’s level, taking into account
Employee’s position and duties.

(ii) Employee shall be entitled to continued participation in the Company’s Cash
Bonus Plan (or any successor performance-based cash incentive compensation plan)
with respect to each calendar year (or portion thereof) in the Term subsequent
to 2012 on a basis consistent with that applicable to other employees at
Employee’s level, taking into account Employee’s position, duties and
performance, provided that in no event will the percentage of eligible earnings
target bonus potential thereunder be less than that set forth on Schedule 1 with
respect to 2012.

 

2



--------------------------------------------------------------------------------

(e) Deferred Compensation.

(i) Employee shall be entitled to participate in the Company’s deferred
compensation plans and programs on the same terms as the Company’s other senior
executive officers.

(ii) In addition, the Company shall credit to Employee’s account under, and
pursuant to the terms and conditions of, the Company’s 2005 Deferred
Compensation Plans (or any successor plan), (A) as of the Commencement Date,
$1,500,000, and (B) as of October 1 of each of the following calendar years, the
following amounts:

 

Year

   Amount  

2012

   $ 1,575,000   

2013

   $ 1,653,750   

2014

   $ 1,736,437   

2015

   $ 1,823,259   

2016

   $ 1,914,422   

4. Benefit Plans and Programs. Employee shall be entitled to participate in the
Company’s health and welfare and other employee benefit plans and programs
(including group insurance programs, vacation benefits and applicable directors
and officers liability insurance and indemnification and advancement of expenses
provisions relating to claims made by third parties against Employee in
Employee’s role as a director, officer or employee) (“Benefit Plans”), on terms
(including cost) as are consistent with those made available to other employees
at Employee’s level, taking into account Employee’s position and duties, in
accordance with the terms of such plans and programs. Nothing in this Agreement
shall limit the Company’s right to modify or discontinue any Benefit Plans at
any time, provided no such action may adversely affect any vested rights of
Employee thereunder. The provisions of this Paragraph 4 shall not apply to
compensation and benefit plans and programs specifically addressed in this
Agreement, in which case the applicable terms of this Agreement shall control.

5. Business Expenses. The Company shall pay or reimburse Employee for reasonable
travel, lodging, meals, entertainment and other reasonable expenses incurred by
Employee in connection with the performance of Employee’s duties hereunder, upon
receipt of vouchers therefor submitted to the Company on a timely basis and in
accordance with the Company’s policies and practices in effect from time to
time.

6. Termination. Employee’s employment, and the Company’s obligations under this
Agreement (excluding any obligations the Company may have under Paragraph 7, any
other obligations expressly set forth herein as surviving termination of
employment, and any obligations with respect to any vested rights of Employee
under any compensation or benefit plans or programs), shall or may be
terminated, in the circumstances set forth below.

 

3



--------------------------------------------------------------------------------

(a) Death. Employee’s employment shall terminate automatically in the event of
Employee’s death.

(b) Disability. The Company may terminate Employee’s employment in accordance
with the provisions of applicable law, in the event Employee becomes
substantially unable to perform Employee’s duties hereunder due to partial or
total disability or incapacity resulting from a mental or physical illness,
injury or other health-related cause (“Disability”) for a period of twelve
(12) consecutive months or for a cumulative period of fifty-two (52) weeks in
any two (2) calendar year period.

(c) Termination With Cause by the Company or Termination Without Good Reason by
Employee.

(i) The Company may terminate Employee’s employment upon written notice
following its determination that Employee has committed any of the following
acts (“Termination With Cause”): conviction of a felony or a crime involving
moral turpitude; fraud; embezzlement or other misappropriation of funds;
material misrepresentation with respect to the Company; substantial and/or
repeated failure to perform duties; gross negligence or willful misconduct in
the performance of duties; material violation of the Employee Handbook, the Code
of Conduct or any other written Company policy; or material breach of this
Agreement (which, as to the last two items, if capable of being cured (as
determined by the Company), shall remain uncured following ten (10) business
days after written notice thereof).

(ii) Employee may terminate Employee’s employment at any time upon twenty
(20) business days prior written notice without Good Reason (as such item is
defined in subparagraph (d)(ii) below) (“Termination Without Good Reason”).

(d) Termination Without Cause by the Company or Termination With Good Reason by
Employee.

(i) The Company may terminate Employee’s employment at any time for any reason
(or for no reason) upon ten (10) business days’ prior written notice
(“Termination Without Cause”).

(ii) Employee may terminate Employee’s employment as a result of any of the
following acts of the Company (“Termination With Good Reason”) upon ten
(10) business days prior written notice, provided Employee has provided Company
such written notice within sixty (60) days of the occurrence thereof: a
substantial demotion in Employee’s position; or material breach of this
Agreement (which, as to either such item, if capable of being cured (as
determined by the Company), shall remain uncured following ten (10) business
days after written notice thereof) (“Good Reason”).

 

4



--------------------------------------------------------------------------------

7. Payments and Other Entitlements As a Result of Termination. Employee’s sole
entitlements as a result of a termination under Paragraph 6 shall be as set
forth below.

(a) Death or Disability. Following termination due to death or Disability,
Employee (or Employee’s estate, as applicable) shall be entitled to payment of
Employee’s then-current Base Salary through the date of termination and for a
period of three (3) months thereafter (payable in accordance with the Company’s
regular payroll practices), amounts accrued or payable under any Benefit Plans
(payable at such times as provided therein), any accrued but unused vacation
time, any amounts payable for any unreimbursed business expenses, any amount
that otherwise would have been payable in the current year on account of the
prior year’s Cash Bonus Plan grant, and an amount on account of the current
year’s Cash Bonus Plan grant (pro-rated through the date of termination, and
assuming achievement of performance targets at 100%) (in the case of each of the
last two amounts, payable at such time as otherwise applicable absent such death
or Disability). Except as otherwise provided herein, any amounts payable to
Employee (or Employee’s estate, as applicable) pursuant to this subparagraph
(a) shall be paid no later than the 90th day following the date of termination.
In addition, Employee’s stock options and restricted stock grants shall
automatically vest in full, and the stock options shall remain exercisable for
the balance of their remaining terms.

(b) Termination With Cause by the Company or Termination Without Good Reason by
Employee. If Employee’s employment terminates as a result of a Termination With
Cause or Termination Without Good Reason, then subject to the provisions of
subparagraph 8(c), Employee shall be entitled only to payment of Employee’s
then-current Base Salary through the date of termination (payable in accordance
with the Company’s regular payroll practices), amounts accrued or payable under
any Other Benefit Plans (payable at such times as provided therein), any accrued
but unused vacation time, any amounts payable for any unreimbursed business
expenses, and any amount that otherwise would have been payable in the current
year on account of the prior year’s Cash Bonus Plan grant (payable at such time
as otherwise applicable absent such termination). Except as otherwise provided
herein, any amounts payable to Employee pursuant to this subparagraph (b) shall
be paid no later than the 90th day following the date of termination.

(c) Termination Without Cause by the Company or Termination With Good Reason by
Employee. If Employee’s employment is terminated as a result of a Termination
Without Cause or Termination With Good Reason, and subject to Employee’s
entering into an agreement containing a release by Employee of the Company with
respect to all matters relating to Employee’s employment and the termination
thereof (other than rights under this Agreement which by their express terms
continue following termination of employment and any vested rights under any
compensation or benefit plan or program) within thirty (30) days following the
date of termination, in a form and containing terms as the Company customarily
requires of terminated employees receiving salary continuation payments:

(i) Provided Employee is alive at the time of payment or receipt thereof,
Employee shall be entitled to: (A) receive Employee’s then-current Base Salary
in accordance with the Company’s regular payroll practices; and (B) participate
in the Company’s health and welfare benefit plans and programs at the same cost
to Employee as is applicable to active employees; in each case for the period of
time set forth on Schedule 1 following the date of termination. Employee’s
rights under the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended (“COBRA”) shall run concurrently with Employee’s participation during
such period of time. To the extent the provision of health and welfare benefits
to Employee pursuant to subparagraph (B) above constitutes a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code
(the “Code”), and its implementing regulations and guidance, the provision of
such benefits shall be subject to the terms and conditions of subparagraph
13(a).

 

5



--------------------------------------------------------------------------------

(ii) Employee shall also receive payment of Employee’s then-current Base Salary
through the date of termination (payable in accordance with the Company’s
regular payroll practices); amounts accrued or payable under any Benefit Plans
(payable at such times as provided therein); any accrued but unused vacation
time; any amounts payable for any unreimbursed business expenses; and any amount
that otherwise would have been payable in the current year on account of the
prior year’s Cash Bonus Plan grant payable at such time as otherwise applicable
absent such termination). Except as otherwise provided herein, any amounts
payable to Employee pursuant to this subparagraph (ii) shall be paid no later
than the 90th day following the date of termination.

(iii) Employee shall be obligated to seek reasonable other employment during the
period in which Employee receives salary continuation payments under
subparagraph (i) above, and the Company may request reasonable periodic written
reports evidencing Employee’s efforts to obtain such employment. Such salary
continuation payments shall be subject to reduction in the amount of any salary,
bonus, vested equity or other compensation earned or received by Employee for
services through employment or self-employment during or on account of the
period of time of salary continuation. Employee shall provide the Company with
prompt written notice of any such employment and amounts. The Company’s
obligation to continue health and welfare benefits shall cease upon Employee’s
eligibility for health and welfare benefits from any subsequent employer.

(iv) Provided Employee is alive at the time of payment, Employee shall be
entitled to receive payment on account of: (A) the current year’s Cash Bonus
Plan grant, without proration; and (B) the following year’s Cash Bonus Plan
grant, pro-rated based on the number of full months of employment in the year of
termination; in each case, assuming achievement of performance targets at 100%
(payable at such times as otherwise applicable absent such termination).

(v) Provided Employee is alive at the time of vesting, Employee shall have the
right to continued vesting of Stock Option Plan and Restricted Stock Plan grants
through the period of time set forth on Schedule 1, as if there had been no
termination of employment (subject to the achievement of any performance
conditions in Restricted Stock Plan grants). Provided Employee is alive at the
time of exercise, Employee shall have the right to exercise any vested Stock
Option Plan grants through the period of time set forth on Schedule 1.

 

6



--------------------------------------------------------------------------------

8. Non-Solicitation; Non-Competition; Confidentiality. Employee acknowledges and
agrees that: Employee’s skills, experience, knowledge and reputation are of
special, unique and extraordinary value to the Company; Employee is and will
continue to be privy to confidential and proprietary information, processes and
know-how of the Company, the confidentiality of which has significant value to
the Company and its future success; and the restrictions on Employee’s
activities as set forth below are necessary to protect the value of the goodwill
and other tangible and intangible assets of the Company. Based upon the
foregoing, Employee agrees as follows:

(a) While employed by the Company (whether during the Term or thereafter), and
for a period of one year after termination of Employee’s employment for any
reason (whether during the Term or thereafter), Employee shall not, directly or
indirectly: (i) hire any employee of the Company (other than as a result of a
general solicitation); (ii) solicit, induce, encourage or attempt to influence
any employee, customer, consultant, independent contractor, service provider or
supplier of the Company to cease to do business or terminate the employment or
other relationship with the Company; or (iii) assist any other person, firm or
entity in doing or performing any of the acts that Employee is prohibited from
doing under subparagraphs (i) or (ii) above.

(b) (i) WHILE EMPLOYED BY THE COMPANY (WHETHER DURING THE TERM OR THEREAFTER),
AND FOR A PERIOD OF ONE YEAR AFTER TERMINATION OF EMPLOYEE’S EMPLOYMENT PRIOR TO
THE REGULAR END DATE BY EMPLOYEE (OTHER THAN AS A RESULT OF A TERMINATION WITH
GOOD REASON) OR BY THE COMPANY AS A RESULT OF A TERMINATION WITH CAUSE, EMPLOYEE
SHALL NOT, DIRECTLY OR INDIRECTLY, ENGAGE OR BE FINANCIALLY INTERESTED IN (AS AN
AGENT, CONSULTANT, DIRECTOR, EMPLOYEE, INDEPENDENT CONTRACTOR, OFFICER, OWNER,
PARTNER, MEMBER, PRINCIPAL OR OTHERWISE), ANY ACTIVITIES FOR A COMPETITIVE
BUSINESS. A COMPETITIVE BUSINESS MEANS A BUSINESS (WHETHER CONDUCTED BY AN
ENTITY OR INDIVIDUAL, INCLUDING EMPLOYEE IN SELF-EMPLOYMENT) THAT IS ENGAGED IN
COMPETITION, DIRECTLY OR INDIRECTLY THROUGH ANY ENTITY CONTROLLING, CONTROLLED
BY OR UNDER COMMON CONTROL WITH SUCH BUSINESS, WITH ANY OF THE BUSINESS
ACTIVITIES CARRIED ON BY THE COMPANY OR BEING PLANNED BY THE COMPANY WITH
EMPLOYEE’S PARTICIPATION.

(ii) TO APPROPRIATELY TAKE ACCOUNT OF THE HIGHLY COMPETITIVE ENVIRONMENT OF THE
COMPANY’S BUSINESSES, THE PARTIES AGREE THAT ANY BUSINESS ENGAGED IN ANY OF THE
ACTIVITIES SET FORTH ON SCHEDULE 2 SHALL BE DEEMED TO BE A COMPETITIVE BUSINESS
UNDER SUBPARAGRAPH (i) ABOVE.

 

7



--------------------------------------------------------------------------------

(iii) THIS RESTRICTION SHALL APPLY IN ANY GEOGRAPHIC AREA IN THE WORLD IN WHICH
THE COMPANY CARRIES OUT BUSINESS ACTIVITIES. EMPLOYEE AGREES THAT NOT SPECIFYING
A MORE LIMITED GEOGRAPHIC AREA IS REASONABLE IN LIGHT OF THE BROAD GEOGRAPHIC
SCOPE OF THE ACTIVITIES CARRIED OUT BY THE COMPANY IN THE WORLD.

(iv) For purposes of clarification of their intent, the parties agree that
subparagraph (i) above restricts Employee from working on the account, or
otherwise for the benefit, of a Competitive Business as a result of Employee’s
working as an employee, consultant or in any other capacity for a company or
other entity that provides consulting, advisory, lobbying or similar services to
other businesses.

(v) Nothing herein shall prevent Employee from owning for investment up to one
percent (1%) of any class of equity security of an entity whose securities are
traded on a national securities exchange or market.

(c) IF EMPLOYEE TERMINATES EMPLOYMENT (OTHER THAN AS A RESULT OF A TERMINATION
WITH GOOD REASON) AT ANY TIME FOLLOWING THE REGULAR END DATE, THEN PROVIDED THE
COMPANY SO ELECTS BY WRITTEN NOTICE TO EMPLOYEE GIVEN WITHIN TEN (10) BUSINESS
DAYS OF SUCH TERMINATION: (i) THE PROVISIONS OF SUBPARAGRAPH (b) ABOVE SHALL
APPLY TO EMPLOYEE FOR A ONE-YEAR PERIOD FOLLOWING SUCH TERMINATION, PROVIDED
THAT FOR THE PURPOSES OF THIS SUBPARAGRAPH THE TERM COMPETITIVE BUSINESS SHALL
MEAN ANY OF THE FOLLOWING ENTITIES (OR THEIR SUCCESSORS) THAT IS ENGAGED IN
COMPETITION WITH THE COMPANY’S BUSINESSES, DIRECTLY OR INDIRECTLY THROUGH ANY
PARENT, SUBSIDIARY, AFFILIATE, JOINT VENTURE, PARTNERSHIP OR OTHERWISE: AT&T
INC.; CENTURYLINK, INC.; DIRECTTV, INC.; DISH NETWORK CORPORATION; ECHOSTAR
HOLDING CORPORATION; AND VERIZON COMMUNICATIONS, INC.; AND (ii) THE COMPANY
SHALL PROVIDE TO EMPLOYEE, FOR A ONE-YEAR PERIOD FOLLOWING SUCH TERMINATION, THE
PAYMENTS AND BENEFITS DESCRIBED IN SUBPARAGRAPHS 7(c)(i) AND 7(c)(iv) ON THE
TERMS SET FORTH THEREIN (INCLUDING SUBJECT TO THE TERMS OF SUBPARAGRAPH
7(c)(iii)), AS IF EMPLOYEE HAD TERMINATED WITHOUT CAUSE.

(d) During the Term and at all times thereafter, Employee shall not, directly or
indirectly, use for Employee’s personal benefit, or disclose to or use for the
direct or indirect benefit of anyone other than the Company (except as may be
required within the scope of Employee’s duties hereunder), any secret or
confidential information, knowledge or data of the Company or any of its
employees, officers, directors or agents (“Confidential Information”).
Confidential Information includes, but is not limited to: the terms and
conditions of this Agreement; sales, marketing and other business methods;
policies, plans, procedures, strategies and techniques; research and development
projects and results; software and firmware; trade secrets, know-how, processes
and other intellectual property; information on or relating to past,

 

8



--------------------------------------------------------------------------------

present or prospective employees or suppliers; and information on or relating to
past, present or prospective customers, including customer lists.
Notwithstanding the foregoing, Confidential Information does not include
information that: (i) is generally available to the public; (ii) is available to
Employee on a nonconfidential basis from a source other than the Company,
provided such source is not and was not bound by a confidentiality agreement
with the Company or otherwise prohibited from transmitting such information to
Employee by a contractual, legal or fiduciary obligation; or (iii) has been
independently developed by Employee, as evidenced by written records. Employee
agrees that Confidential Information is the exclusive property of the Company,
and agrees that, immediately upon Employee’s termination of employment for any
reason (including after the Term), Employee shall deliver to the Company all
correspondence, documents, books, records, lists and other materials containing
Confidential Information that are within Employee’s possession or control,
regardless of the medium in which such materials are maintained. Employee shall
retain no copies thereof in any medium. Without limiting the generality of the
foregoing, Employee agrees neither to prepare, participate in or assist in the
preparation of any article, book, speech or other writing or communication
relating to the past, present or future business, operations, personnel or
prospects of the Company, nor to encourage or assist others to do any of the
foregoing, without the prior written consent of the Company (which may be
withheld in the Company’s sole discretion). Nothing herein shall prevent
Employee from: (A) complying with a valid subpoena or other legal requirement
for disclosure of Confidential Information, provided that Employee shall use
good faith efforts to notify the Company promptly and in advance of disclosure
if Employee believes Employee is under a legal requirement to disclose
Confidential Information otherwise protected from disclosure under this
subparagraph; or (B) disclosing the terms and conditions of this Agreement to
Employee’s spouse or tax, accounting or legal advisors, or as necessary to
enforce this Agreement.

(e) Employee acknowledges that the restrictions contained in this Paragraph 8,
in light of the nature of the businesses in which the Company is engaged and
Employee’s position with the Company, are reasonable and necessary to protect
the legitimate interests of the Company, and that any violation of these
restrictions would result in irreparable injury to the Company. Employee
therefore agrees that, in the event of Employee’s violation or threatened
violation of any of these restrictions: (i) the Company shall have the right to
suspend or terminate any unaccrued payment obligations to Employee hereunder
and/or Employee’s unaccrued rights under any compensation or benefit plans and
programs hereunder or thereunder (including in each case any arising following
termination of employment); and (ii) the Company shall be entitled to seek from
any court of competent jurisdiction: (A) preliminary and permanent injunctive
relief against Employee; (B) damages from Employee (including the Company’s
reasonable legal fees and other costs and expenses); and (C) an equitable
accounting of all compensation, commissions, earnings, profits and other
benefits to Employee arising from such violation; all of which rights shall be
cumulative and in addition to any other rights and remedies to which the Company
may be entitled as set forth herein or as a matter of law.

(f) Employee agrees that if any part of the restrictions contained in this
Paragraph 8, or the application thereof, is construed to be invalid or
unenforceable, the remainder of such restrictions or the application thereof
shall not be affected and the remaining restrictions

 

9



--------------------------------------------------------------------------------

shall have full force and effect without regard to the invalid or unenforceable
portions. If any restriction is held to be unenforceable because of the area
covered, the duration thereof or the scope thereof, Employee agrees that the
court making such determination shall have the power to reduce the area and/or
the duration, and/or limit the scope thereof, and the restriction shall then be
enforceable in its reduced form.

(g) If Employee violates any such restrictions, the period of such violation
(from the commencement of any such violation until such time as such violation
shall be cured by Employee) shall not count toward or be included in any
applicable restrictive period.

(h) Employee agrees that prior to accepting employment with any other person or
entity at any time during the one-year period following termination of
employment referred to in subparagraph (b)(i) or (c)(i) above, Employee will
provide the prospective employer with written notice of the provisions of this
Paragraph 8, with a copy of such notice provided simultaneously to the Company.

9. Non-Derogatory Statements. During the period of Employee’s employment
(whether during the Term or thereafter), and for a period of three (3) years
thereafter, neither party shall, directly or indirectly, engage in any
communication with any person or entity, including: (i) any actual or potential
employer of Employee; (ii) any actual or potential employee, customer,
consultant, independent contractor, investor, lender, service provider or
supplier of the Company; or (iii) any media outlet; which constitutes a
derogatory or disparaging statement – orally, written or otherwise – against the
other party or, in the case of the Company, any of its employees, officers or
directors. The foregoing shall not be deemed to restrict either party’s
obligation to testify truthfully in any proceeding or cooperate in any
governmental investigation.

10. Company Property.

(a) To the extent any Company Intellectual Property (as defined in subparagraph
(e) below) is not already owned by the Company as a matter of law or prior
written assignment by Employee to the Company, Employee hereby assigns to the
Company, and agrees to assign the Company in the future (to the extent
necessary), all right, title and interest that Employee now has or acquires in
the future in and to any and all Company Intellectual Property. Employee shall
further cooperate with the Company in obtaining, protecting and enforcing its
interests in Company Intellectual Property. Such cooperation shall be at the
Company’s expense, and shall include, at the Company’s election, without
limitation, signing all documents reasonably requested by the Company for
patent, copyright and other Intellectual Property (as defined in subparagraph
(e) below) applications and registrations, and individual assignments thereof,
and providing other reasonably requested assistance. Employee’s obligation to
assist the Company in obtaining, protecting and enforcing Intellectual Property
rights shall continue following Employee’s employment with the Company, but the
Company shall be obliged to compensate Employee at a then prevailing reasonable
consulting rate for any time spent and any out-of-pocket expenses incurred at
the Company’s request for providing such assistance. Such compensation shall be
paid irrespective of, and is not contingent upon, the substance of any testimony
Employee may give or provide while assisting the Company.

 

10



--------------------------------------------------------------------------------

(b) Employee shall use reasonable efforts to promptly disclose to the Company,
or any person(s) designated by the Company, all Intellectual Property that is
created, conceived or reduced to practice by Employee, either alone or jointly
with others, during the term of Employee’s employment with the Company, whether
or not patentable or copyrightable or believed by Employee to be patentable or
copyrighted, including without limitation any Intellectual Property (to be held
in confidence by the Company) that qualifies fully as a nonassignable invention
under Section 2870 of the California Labor Code (“Nonassignable IP”). If
Employee contends that any such Intellectual Property qualifies as Nonassignable
IP, Employee will promptly so notify the Company, and Employee agrees to
cooperate fully with a review and verification process by the Company. In
addition, Employee will promptly disclose to the Company (to be held in
confidence) all patent applications filed by Employee or on his or her behalf
within six months after termination of employment, and to cooperate fully with a
review and determination by the Company as to whether such patent applications
constitute or include Company Intellectual Property or Confidential Information.
Employee has reviewed the notification on Schedule 3 and agrees that Employee’s
execution hereof acknowledges receipt of such notification.

(c) In the event that the Company is unable for any reason whatsoever to secure
Employee’s signature on any lawful and necessary document to apply for, execute
or otherwise further prosecute or register any patent or copyright application
or any other Intellectual Property application or registration, Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Employee’s agents and attorneys-in-fact to act for and on
Employee’s behalf and instead of Employee to execute and file such lawful and
necessary documents and to do all other lawfully permitted acts to further
prosecute, issue and/or register patents, copyrights and any other Intellectual
Property rights registrations thereon with the same legal force and effect as if
executed by Employee.

(d) To the extent any materials, including written, graphic or computer
programmed materials, authored, prepared, contributed to or written by Employee,
in whole or in part, during the term of employment by the Company and relating
in whole or in part to the business, products, services, research or development
of the Company or its suppliers, distributors or customers qualify as “work made
for hire,” as such term is defined and used in the copyright laws of the United
States, then such materials shall be done by Employee as “work made for hire”
under such law.

(e) “Intellectual Property” means any and all ideas, inventions, formulae, know
how, trade secrets, devices, designs, models, methods, techniques, processes,
specifications, tooling, computer programs, software code, works of authorship,
copyrighted and copyrightable works, mask works, trademarks and service marks,
Internet domain names, technical and product information, patents and patent
applications throughout the world and any other intellectual property rights or
applications throughout the world. “Company Intellectual Property” means any

 

11



--------------------------------------------------------------------------------

Intellectual Property created, fixed, conceived or reduced to practice, in whole
or in part, by Employee, either alone or jointly with others, whether or not
such Intellectual Property is patentable or copyrightable, either (i) that
relates to the Company’s current or planned businesses or (ii) that is created,
etc. during working hours, in the performance of Employee’s duties or using the
Company’s information, facilities or equipment or other assets. “Company
Intellectual Property” does not include Nonassignable IP.

11. Representations.

(a) Employee represents that:

(i) Employee has had the opportunity to retain and consult with legal counsel
and tax advisors of Employee’s choice regarding the terms of this Agreement.

(ii) Subject to bankruptcy and insolvency laws and general equitable principles,
this Agreement is enforceable against Employee in accordance with its terms.

(iii) This Agreement, and the performance of Employee’s obligations hereunder,
do not conflict with, violate or give rise to any rights of other persons or
entities under, any agreement, benefit plan or program, order, decree or
judgment to which Employee is a party or by which Employee is bound.

(b) The Company represents that:

(i) Subject to bankruptcy and insolvency laws and general equitable principles,
this Agreement is enforceable against the Company in accordance with its terms.

(ii) This Agreement, and the performance of the Company’s obligations hereunder,
do not conflict with, violate or give rise to any rights to other persons or
entities under, any agreement, order, decree or judgment to which the Company is
a party or by which it is bound.

12. Withholding/Deductions. All compensation under this Agreement is subject to
applicable tax withholding requirements and other deductions required by law.
Employee agrees that the Company is entitled to deduct from monies payable and
reimbursable to Employee hereunder all sums that Employee may owe the Company at
any time.

13. Section 409A.

(a) Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense, reimbursement or in-kind benefit provided to Employee does
not constitute a “deferral of compensation” within the meaning of Section 409A
of the Code, and its implementing regulations and guidance: (i) the amount of
expenses eligible for reimbursement or in-kind benefits provided to Employee
during any calendar year will not affect the amount of expenses

 

12



--------------------------------------------------------------------------------

eligible for reimbursement or in-kind benefits provided to Employee in any other
calendar year; (ii) the reimbursements for expenses for which Employee is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred; and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

(b) For purposes of the application of Treas.Reg.§1.409A-1(b)(4) (or any
successor provision), each payment in a series of payments provided to Employee
pursuant to this Agreement will be deemed a separate payment.

(c) Notwithstanding any other provision of this Agreement to the contrary, any
payment or benefit described in Paragraph 7 that represents a “deferral of
compensation” within the meaning of Section 409A of the Code shall only be paid
or provided to Employee upon his “separation from service” within the meaning of
Treas.Reg.§1.409A-1(h) (or any successor regulation). To the extent compliance
with the requirements of Treas.Reg.§1.409A-3(i)(2) (or any successor provision)
is necessary to avoid the application of an additional tax under Section 409A of
the Code to payments due to Employee upon or following his “separation from
service,” then notwithstanding any other provision of this Agreement (or any
otherwise applicable plan, policy, agreement or arrangement), any such payments
that are otherwise due within six months following Employee’s “separation from
service” will be deferred (without interest) and paid to Employee in a lump sum
immediately following that six month period. In the event Employee dies during
that six month period, the amounts deferred on account of
Treas.Reg.§1.409A-3(i)(2) (or any successor provision) shall be paid to the
personal representatives of the Employee’s estate within sixty (60) days
following Employee’s death. This provision shall not be construed as preventing
payments pursuant to Paragraph 7 equal to an amount up to two (2) times the
lesser of: (i) Employee’s annualized compensation for the year prior to the
“separation from service;” and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to section 401(a)(17) of the Code, being
paid to Employee in the first six months following his “separation from
service.”

(d) Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to Employee that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code. Notwithstanding
anything in this Agreement to the contrary, distributions may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code or an applicable exemption.

 

13



--------------------------------------------------------------------------------

14. Successors.

(a) If the Company merges into, or transfers all or substantially all of its
assets to, or as part of a reorganization, restructuring or other transaction
becomes a subsidiary of, another entity, such other entity shall be deemed to be
the successor to the Company hereunder, and the term “Company” as used herein
shall mean such other entity as is appropriate, and this Agreement shall
continue in full force and effect.

(b) If the Company transfers part of its assets to another entity owned directly
or indirectly by the shareholders of the Company (or any substantial portion of
them), or transfers stock or other interests in a subsidiary of the Company
directly or indirectly to the shareholders of the Company (or any substantial
portion of them), and Employee works for the portion of the Company or the
entity so transferred, then such other entity shall be deemed the successor to
the Company hereunder, the term “Company” as used herein shall mean such other
entity, and this Agreement shall continue in full force and effect.

15. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE COMPANY AND EMPLOYEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHT EITHER THEY OR THEIR HEIRS, EXECUTORS, ADMINISTRATORS, PERSONAL
REPRESENTATIVES, SUCCESSORS OR ASSIGNS MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED ON OR RELATING TO THIS AGREEMENT. BY WAIVING THE RIGHT TO A
JURY TRIAL, NEITHER PARTY IS WAIVING A RIGHT TO SUE THE OTHER; RATHER, THE
PARTIES ARE SIMPLY WAIVING THE RIGHT TO HAVE A JURY DECIDE THE CASE.

16. LIMITATION ON DAMAGES. EMPLOYEE AGREES THAT, UNLESS PROHIBITED BY APPLICABLE
LAW, AND EXCEPT AS EXPRESSLY AVAILABLE IN AN APPLICABLE FEDERAL, STATE OR LOCAL
STATUTE OR ORDINANCE, EMPLOYEE’S REMEDY FOR BREACH OF THIS AGREEMENT OR ANY
OTHER CLAIM OR CAUSE OF ACTION ARISING OUT OF EMPLOYEE’S EMPLOYMENT SHALL BE
LIMITED TO ACTUAL ECONOMIC DAMAGES, AND EMPLOYEE SHALL NOT BE PERMITTED TO MAKE
ANY CLAIM FOR OR RECOVER PUNITIVE, EXEMPLARY, COMPENSATORY (OTHER THAN BASED ON
ACTUAL ECONOMIC LOSS), EMOTIONAL DISTRESS, OR SPECIAL DAMAGES.

17. Jurisdiction. Litigation concerning this Agreement, if initiated by or on
behalf of Employee, shall be brought only in a state court in Philadelphia
County, Pennsylvania or federal court in the Eastern District of Pennsylvania,
or, if initiated by the Company, in either such jurisdiction or in a
jurisdiction in which Employee then resides or works. Employee consents to
jurisdiction in any such jurisdiction, regardless of the location of Employee’s
residence or place of business. Employee and the Company irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which Employee or the Company may now or
hereafter have, to the bringing of any action or proceeding in any such

 

14



--------------------------------------------------------------------------------

jurisdiction. Employee and the Company acknowledge and agree that any service of
legal process by mail constitutes proper legal service of process under
applicable law in any such action or proceeding. In any such litigation, the
prevailing party shall be entitled to reimbursement from the other party for all
costs of defending or maintaining such action, including reasonable attorneys’
fees.

18. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the substantive law of the Commonwealth of Pennsylvania, without
regard to any choice-of-law doctrines.

19. Notices. All notices referred to in this Agreement shall be given in writing
and shall be effective: (a) if given by fax, when transmitted to the number
below (with an appropriate confirmation received); or (b) if given by registered
or certified mail, when received at the address below (with an appropriate
receipt received):

if to the Company:

c/o Comcast Corporation

One Comcast Center

Philadelphia, PA 19103

Attention: General Counsel

Fax: (215) 286-7794; and

if to Employee:

Employee’s address and fax number (if any) as most recently indicated in the
Company’s records.

20. Entire Agreement. This Agreement (including Schedules 1, 2 and 3 hereto)
constitutes the entire agreement of the parties with respect to the subject
matter hereof, and supersedes and replaces in its entirety the Employment
Agreement dated as of January 21, 2010 between the parties, provided that any
accrued rights and obligations of the parties thereunder as of the date hereof
shall be unaffected by the execution of this Agreement. In the event of any
conflict between the terms of this Agreement and the terms of any plans or
policies of the Company (including the Employee Handbook), the terms of this
Agreement shall control.

21. Invalidity or Unenforceability. If any term or provision of this Agreement
is held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any other term or provision hereof and this
Agreement shall continue in full force and effect as if such invalid or
unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein.

22. Amendments and Waivers. No amendment or waiver of this Agreement or any
provision hereof shall be binding upon the party against whom enforcement of
such amendment or

 

15



--------------------------------------------------------------------------------

waiver is sought unless it is made in writing and signed by or on behalf of such
party. The waiver by either party of a breach of any provision of this Agreement
by the other party shall not operate or be construed as a waiver or a continuing
waiver by that party of the same or any subsequent breach of any provision of
this Agreement by the other party.

23. Binding Effect; No Assignment. This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns, except that (other than to effect the
provisions of Paragraph 14) it may not be assigned by either party without the
other party’s written consent.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first-above written.

 

COMCAST CORPORATION By:  

/s/ Arthur R. Block

Date: November 21, 2011 EMPLOYEE:

/s/ Neil Smit

NEIL SMIT Date: November 21, 2011

 

16



--------------------------------------------------------------------------------

SCHEDULE 1 TO EMPLOYMENT AGREEMENT WITH NEIL SMIT

 

1   

Position:       Executive Vice President, and President and Chief Executive
Officer, Cable Division.

2.    Signing Bonus Amount and Terms: $1,000,000; provided that Employee shall
be required to reimburse the Company for 100% of the amount of each signing
bonus in the event a Termination With Cause or Termination Without Good Reason
occurs within twelve months of the date thereof. 3.    Restricted Stock Amount
and Vesting Schedule: units for shares having a market value of approximately
$1,000,000; vesting: 100% on the thirteen-month anniversary of the date of
grant. Employee shall remain subject to the Company’s Employee Stock Ownership
Policy. 4.    Cash Bonus. Target bonus potential under the Cash Bonus Plan: 300%
of eligible earnings (i.e., the amount of Base Salary actually paid in the
calendar year. 5.    Base Salary and Health and Welfare Benefits Continuation
Period following Termination Without Cause or Termination With Good Reason:
Twenty-four (24) months. 6.    Restricted Stock and Stock Option Plan Grants
Continued Vesting Period following Termination Without Cause or Termination With
Good Reason: Twelve (12) months. Stock Option Plan Grants Continued
Exercisability Period following Termination Without Cause or Termination With
Good Reason: the lesser of fifteen (15) months or the end of the stock option’s
term.

 

17



--------------------------------------------------------------------------------

SCHEDULE 2

COMPETITIVE BUSINESS ACTIVITIES

 

A. The distribution of video programming to consumer or commercial customers or
users, whether by analog or digital technology, to any type of end-user
equipment (television, computer, phone, personal digital assistant, tablet,
console or other), and by any distribution platform (including broadcast,
coaxial cable, fiber optic cable, digital subscriber line, power line,
satellite, wireless and Internet), method (streaming, application or other) or
protocol (IP or other). Employee agrees that the following companies (or their
parents, subsidiaries or controlled affiliates), and their successors and
assigns, are among those engaged in competitive video programming distribution
as of the date hereof: Amazon.com, Inc.; Apple Inc.; AT&T Inc.; Bamboom Labs;
Boxee, Inc.; Bright House Networks; Cablevision Systems Corporation; CBS
Corporation; CenturyLink, Inc.; Charter Communications, Inc.; Clicker.com; Cox
Communications, Inc.; DIRECTV; DISH Network Corporation; EchoStar Holding
Corporation (including Sling Media); Everest; Facebook, Inc.; Flixster, Inc;
Google, Inc. (including YouTube); Hulu, LLC; Joost Operations S.A.; Knology
Holdings, Inc.; Microsoft Corporation (including XBox); Netflix, Inc.; NeuLion,
Inc. (including Jumptv); News Corp. (including Fox); RCN Corporation; Roku,
Inc.; Sony Corporation of America (including PlayStation); Time Warner Cable,
Inc.; TiVo Inc.; Verizon Communications, Inc.; VUDU, Inc.; The Walt Disney
Company (including ABC); and Wide Open West.

 

B. The provision of Internet access or portal service (including related
applications and services) to consumer or commercial customers or users, whether
by analog or digital technology, to any type of end-user equipment (television,
computer, phone, personal digital assistant, tablet, console or other), and by
any distribution platform (including dial-up, coaxial cable, fiber optic cable,
digital subscriber line, power line, satellite and wireless) or protocol (IP or
other). Employee agrees that the following companies (or their parents,
subsidiaries or controlled affiliates), and their successors and assigns, are
among those engaged in competitive high-speed Internet access and/or portal
service as of the date hereof: AOL Inc.; AT&T Inc.; Bright House Networks;
Cablevision Systems Corporation; CenturyLink, Inc.; Charter Communications Inc.;
Clearwire Corporation; Cox Communications, Inc.; DIRECTV; DISH Network
Corporation; EchoStar Holding Corporation (including Sling Media); Google, Inc.;
Knology Holdings, Inc.; Microsoft Corporation (including MSN); RCN Corporation;
Sprint Nextel Corporation; Time Warner Cable, Inc.; Verizon Communications,
Inc.; and Yahoo, Inc.

 

C.

The provision of voice and/or data service to consumer or commercial customers
or users, whether by analog or digital technology, by any distribution platform
(including coaxial cable, fiber optic cable, digital subscriber line, power
line, satellite, wireless and Internet) or protocol (IP or other). Employee
agrees that the following companies

 

18



--------------------------------------------------------------------------------

  (or their parents, subsidiaries or controlled affiliates), and their
successors and assigns, are among those engaged in competitive voice and/or data
service as of the date hereof: AT&T Inc.; Bright House Networks; Cablevision
Systems Corporation; Cbeyond, Inc.; CenturyLink, Inc.; Charter Communications,
Inc.; Clearwire Corporation; Cox Communications, Inc.; DIRECTV; DISH Network
Corporation; EchoStar Holding Corporation (including Sling Media); Google, Inc.;
Integra Telecom; Knology Holdings, Inc.; Paetec Communications Inc.; RCN
Corporation; Sprint Nextel Corporation; Skype Limited; TelePacific
Communications; Time Warner Cable, Inc.; Vonage Holdings Corp.; Verizon
Communications, Inc.; and Wide Open West.

 

D. The provision of wireless communications services to consumer or commercial
customers or users, whether by analog or digital technology, to any type of
end-user equipment (television, computer, phone, personal digital assistant,
tablet, console or other) and by any technology or protocol (IP or other).
Employee agrees that the following companies (or their parents, subsidiaries or
controlled affiliates), and their successor and assigns, are among those engaged
in the provision of competitive wireless service as of the date hereof: AT&T
Inc.; Boingo Wireless, Inc.; Bright House Networks; Clearwire Corporation; Leap
Wireless International, Inc.; LightSquared Company; MediaFLO USA, Inc.; MetroPCS
Communications, Inc.; Sprint Nextel Corporation; T-Mobile USA, Inc.; and Verizon
Communications, Inc.

 

E. The (i) creation, (ii) production and/or (iii) sale, license or other
provision, of audio and/or video program content, whether for broadcast,
satellite, cable or other program networks; distributors of program content; or
providers of high-speed Internet portal or other Internet-based services or
websites. Employee agrees that the following companies (or their parents,
subsidiaries or controlled affiliates), and their successors and assigns, are
among those engaged in the competitive creation, production or provision of
audio and/or video program content as of the date hereof: A&E Television
Networks; AMC Networks Inc.; AOL Inc.; CBS Corporation; Cox Communications,
Inc.; Discovery Communications, Inc.; Epix Joint Venture; EW Scripps Co.;
Google, Inc. (including YouTube); Hulu, LLC; IAC/InterActive Corp; Liberty Media
Corp.; Metro-Goldwyn-Mayer Inc.; MySpace; News Corp. (including Fox); Sony
Corporation of America; The CW Television Network; The Walt Disney Company, Inc.
(including ABC); Time Warner Inc. (including Turner and Warner Bros.); and
Viacom Inc. (including Dreamworks and Paramount).

 

F. The (i) creation, (ii) production and/or (iii) sale, license or other
provision, of motion pictures, whether for theaters or other venues; broadcast,
satellite, cable or other program networks; distributors of program content; or
providers of high speed Internet portal or other Internet-based services or
websites. Employee agrees that the following companies (or their parents,
subsidiaries or controlled affiliates), and their successors and assigns, are
among those engaged in the competitive creation, production or provision of
motion pictures as of the date hereof: Metro-Goldwyn Mayer Inc.; News Corp.
(including Fox); Sony Corporation of America; The Walt Disney Company, Inc.;
Time Warner Inc. (including Warner Bros.); and Viacom Inc. (including Dreamworks
and Paramount).

 

19



--------------------------------------------------------------------------------

G. The provision of Internet-based products or services to consumer or
commercial users. Employee agrees that the following companies (or their
parents, subsidiaries or controlled affiliates), and their successors and
assigns, are among those engaged in providing competitive Internet-based
products and services as of the date hereof: Amazon.com, Inc.; Apple Inc.; AT&T
Inc.; Bamboom Labs; BitTorrent, Inc.; Boxee, Inc.; Bright Cove, Inc.; CBS
Interactive Inc. (including CNET); Clicker.com; Facebook, Inc.; Flixster, Inc.;
Friendfeed Inc.; Google, Inc. (including YouTube); Joost Operations S.A.;
LinkedIn Corporation; Microsoft Corporation (including MSN and XBox); MySpace;
NeuLion, Inc. (including Jumptv); RealNetworks, Inc.; Sony Corporation of
America (including PlayStation); The Walt Disney Company, Inc.; Time Warner Inc.
(including AOL); TiVo Inc.; Verizon Communications, Inc.; XING AG; Xobni
Corporation; and Yahoo, Inc.

 

H. The operation and/or management of theme parks, includes the licensing of
Intellectual Property in connection herewith. Employee agrees that The Walt
Disney Company, Inc. is among those engaged in the competitive theme park
business as of the date hereof.

 

H. The creation, development, enhancement, testing, deployment, operation,
licensing or sale of firmware, hardware, Intellectual Property, software, user
interface or other technology used in any of the products or services described
in A to H above.

 

20



--------------------------------------------------------------------------------

SCHEDULE 3

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY Employee in accordance with Section 2872 of the California
Labor Code that this Agreement does not require Employee to assign or offer to
assign to the Company any invention that Employee developed entirely on
Employee’s own time without using the Company’s equipment, supplies, facilities
or trade secret information except for those inventions that either:

 

  1. Relate at the time of conception or reduction to practice of the invention
to the Company’s business, or actual demonstrably anticipated research or
development of the Company; or

 

  2. Result from any work performed by you for the Company.

To the extent a provision in this Agreement purports to require Employee to
assign an invention otherwise excluded by the preceding paragraph, the provision
is against the public policy of the State of California and is unenforceable
therein.

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

21